COURT OF APPEALS FOR THE
                                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                                      ORDER ON MOTION
Cause number:                       01-13-00853-CV
Style:                              Dernick Resources, Inc.
                                    v. David Wilstein and Leonard Wilstein, Individually and as Trustee of the Leonard and
                                    Joyce Wilstein Revocable Trust
                    *
Date motion filed :                 April 7, 2014
Type of motion:                     Motion for leave to file agreed supplemental clerk’s record
Party filing motion:                Appellees/cross-appellants
Document to be filed:               Agreed record

Is appeal accelerated?         No

If motion to extend time:
         Original due date:
         Number of previous extensions granted:                           Current Due date:
         Date Requested:

Ordered that motion is:

                    Granted
                     If document is to be filed, document due:
                      Absent extraordinary circumstances, the Court will not grant appellant additional motions to extend
                     time
                    Denied
                    Dismissed (e.g., want of jurisdiction, moot)
                    Other: _____________________________________
          Appellees/cross-appellants’ motion for leave to file agreed supplemental clerk’s record is denied. Texas
          Rule of Appellate Procedure 34 does not allow the parties to file their own agreed record directly with this
          Court. See TEX. R. APP. P. 34.2 (“By written stipulation filed with the trial court clerk, the parties may
          agree on the contents of the appellate record. . . . To request matter to be included in the agreed record,
          the parties must comply with the procedures of Rules 34.5 and 34.6.”). To the extent the parties
          believe that relevant items were not included in the clerk’s record previously filed with the Court, the
          the parties “may by letter direct the trial court clerk to prepare, certify, and file in the appellant court a
          appellate court a supplement containing the omitted item[s].” TEX. R. APP. P. 34.5(c)(1).

Judge's signature:      /s/ Evelyn V. Keyes
                        

Panel consists of       ____________________________________________

Date: April 15, 2014


November 7, 2008 Revision